Citation Nr: 1435723	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968, including combat service in Vietnam, and his decorations include the Combat Infantryman Badge and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2013.


FINDINGS OF FACT

1.  The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The Veteran has been diagnosed with coronary artery disease.


CONCLUSION OF LAW

The criteria for a grant of service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran essentially contends that he developed coronary artery disease as a result of herbicide exposure while serving in Vietnam.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list.  75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  Id. at 53204. 

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In the January 2012 rating decision, the RO verified the Veteran's in-country service in the Republic based on his service discharge document.  On that basis, exposure to herbicides is presumed.

The service treatment record show no diagnosis or treatment for a heart condition in service.

The June 2011 VA examiner diagnosed coronary artery disease.  He noted that the Veteran's treatment plan included continuous medication for this condition.  In an August 2011 addendum opinion, the same VA examiner noted that the claims file was not available at the time of the June 2011 VA examination.  He determined, after a review of the claims file, that there was no evidence of coronary artery disease.  

However, private treatment records from Elkhart General Hospital showed a diagnosis of coronary artery disease in January 2011.  These treatment records indicated that the Veteran was prescribed continuous medication for his heart condition, namely pravastatin.  At the May 2013 Board hearing, the Veteran's spouse testified that the Veteran continued to take medication for his heart.  See May 2013 Hearing Transcript, p. 7.  Accordingly, his coronary artery disease is manifest to a compensable degree.  Thus, service connection is warranted for coronary artery disease.









ORDER

Service connection for coronary artery disease is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


